of f i c e of c h i e f c ou n s e l department of the treasury int ernal revenue service washington d c date number release date cc pa apjp tl-n-1477-99 uilc internal_revenue_service national_office field_service_advice memorandum for from subject david b auclair senior technician reviewer cc pa apjp interest on overpayments credited against outstanding tax_liabilities this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend taxpayer dollar_figurea dollar_figureb dollar_figurec dollar_figured year year year year year year year year year year issue dollar_figure dollar_figure dollar_figure dollar_figure whether interest is allowed on the portion of the taxpayer’s overpayment_of_tax for year and year credited against its year tax_liability for periods beyond the due_date for the year tax_liability conclusion interest is not allowed on the portion of the taxpayer’s overpayments of tax for year and year credited against its year tax_liability beyond the due_date for the year tax_liability facts taxpayer is a corporation that files its returns based on a calendar_year ending on the 31st of december taxpayer timely filed its year return on february year the service issued taxpayer a refund for year in the amount of dollar_figurea the refund was issued by the service without interest on october year the service allowed carrybacks from taxpayer’s year and year returns which resulted in overpayments for year and year in the amounts of dollar_figureb and dollar_figurec respectively on november year an additional deficiency was assessed for year in the amount of dollar_figured the service credited the year overpayment and the year overpayment to satisfy the year liability the year and year overpayments eliminated the additional deficiency of dollar_figured to the extent that it was caused by the refund of dollar_figurea issued on february year law and analysis sec_6402 of the code authorizes the secretary to credit within the applicable_period of limitations an overpayment including interest allowed thereon against any liability in respect of an internal revenue tax of the person who made the overpayment interest on an overpayment however can be paid only to the extent of statutory authority see 323_us_658 in the case of an overpayment credited against a tax_liability sec_6611 provides that interest will be allowed and paid from the date of the overpayment to the due_date of the amount against which the credit is taken the term due_date as used in sec_6611 means the last day fixed by law or regulations for the payment of the tax determined without regard to any extension of time see sec_301_6611-1 of the procedure and administration regulations sec_6151 provides that a person required to make a return shall without assessment or notice_and_demand from the secretary pay such tax to the internal revenue_officer with whom the return is filed and shall pay such tax at the time and place fixed for filing the return determined without regard to any extension of time for filing the return returns of corporations under sec_6012 relating to income_tax under subtitle a made on the basis of a calendar_year must be filed on or before the 15th day of the third month following the close of the calendar_year see sec_6072 accordingly in this case the due_date of the amount the underpayment for year against which the credit was taken the overpayments for year and year is the date for filing the return for year determined without regard to the remainder of the year liability was satisfied by the crediting of overpayments from other prior tax years extensions interest on the overpayments for year and year is not authorized to be paid beyond this date case development hazards and other considerations the result in this case does not comport with a pure use of the money theory for paying interest as described in court decisions such as 588_f2d_342 2nd cir and 36_fedclaims_680 these cases however are not controlling for two reasons first these cases address the payment of underpayment interest not overpayment interest overpayment interest can be paid only as specifically provided by statute further the statute allowing for the payment of overpayment interest should be read strictly and literally see felixson v united_states ustc big_number s d cal in interpreting the precursor to sec_6611 the court held that it was constrained by the plain language of the statute and reached a result contrary to the use of the money principle second the code has a number of legislated exceptions to the use of the money principle if these provisions apply the use of the money principle is overridden sec_6611 and its supporting regulations explicitly prevent the payment of interest on dollar_figureb of the year overpayment and dollar_figurec of the year overpayment beyond the due_date for the year tax_liability please call branch of the administrative provisions and judicial practice division at if you have any further questions
